Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 lacks ending punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, and 5 – 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beauchamp et al. (2014/0369801). In regard to claim 1, Beauchamp discloses a parcel cart comprising a substructure (Fig. 1, item 40), a frame mounted to and supported by the substructure, the frame defining an internal volume in which parcels are received and stored for transport (Fig. 1, item 20), and the frame including a base (Figs. 1 and 2, item 23), a first end wall extending upwardly from the base (Fig. 1, item 24), and a second end wall extending upwardly from the base (Fig. 1, item 30), the second end wall being configured to transition between an upright position and a lowered position to facilitate loading or unloading of the parcel cart (Fig. 5), a first side wall extending between the first end wall and the second end wall (Fig. 1, item 21), and a second side wall extending between the first end wall and the second end wall (Fig. 1, item 22).
	In regard to claim 3, Beauchamp discloses wherein the frame is characterized as including a basket portion and a gate that is mounted for rotation with respect to the basket portion about a substantially horizontal axis, the gate at least partially defining the second end 34 MA316:190669:1368508:8:LOUISVILLEwall, such that the gate can rotate about the substantially horizontal axis to transition the second end wall between the upright position and the lowered position (Figs. 1 and 5).
	In regard to claim 5, Beauchamp discloses wherein the gate is mounted to the basket portion, such that the gate can be moved in a radial direction relative to the substantially horizontal axis (Fig. 5).
	In regard to claim 6, Beauchamp discloses wherein the gate includes a proximal end defining an elongated slot configured to receive a pin, which defines the substantially horizontal axis about which the gate rotates (Fig. 7B, items 33 and 36).
	In regard to claim 7, Beauchamp discloses wherein the gate includes a locking arm, and wherein the basket portion defines a slot configured to receive the locking arm to maintain the second end wall in the upright position (Fig. 7A, items 35 and 38).
In regard to claim 8, Beauchamp discloses wherein the first side wall is comprised of a first netting removably connected to the first end wall and the second end wall (Fig. 1, wherein any assembled component is capable of being disassembled).
	In regard to claim 9, Beauchamp discloses wherein the second side wall is comprised of a second netting removably connected to the first end wall and the second end wall (Fig. 1, wherein any assembled component is capable of being disassembled).
	In regard to claim 10, Beauchamp discloses wherein the basket portion includes a plate positioned below the gate and configured to limit rotation of the gate about the substantially horizontal axis (Fig. 7B & paragraph 28).
	In regard to claim 11, Beauchamp discloses The parcel cart as recited in claim 10, wherein the plate is configured to limit rotation of the gate about the substantially horizontal axis, such that, when the second end wall is in the lowered position, the gate is in a substantially horizontal orientation (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 13 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp et al. (2014/0369801) as applied to claims 1, 3, and 5 – 11 above, and further in view of Mitchell et al. (2017,0325445). Beauchamp does not disclose the use of a non-perpendicular end wall. In regard to claims 12 – 13 and 15, Mitchell discloses a cart comprising a first and second end wall being in a non-perpendicular orientation with a base (Figs. 1 and 2, items 4, 9, and 16).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the non-perpendicular walls of Mitchell, to the cart of Beauchamp, in order to increase the size of the storage area of the cart without increasing the footprint of the cart. This would increase ease of use and maximize carrying capacity.
	
	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp et al. (2014/0369801) and Mitchell et al. (2017,0325445) as applied to claims, 12 – 13, and 15 – 18 above, and further in view of Shimoji et al. (4,787,808). Beauchamp in view of Mitchell does not disclose the use of a roller transfer panel. In regard to claims 4 and 19, Shimoji discloses a cart comprising a roller deck (Figs. 1 and 2, items 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the roller deck of Shimoji, to the cart of Beauchamp in view of Mitchell, in order to facilitate loading of the cart. This minimizes the strength required by a user to fully seat a load onto the cart by allowing the user to slide the load along the loading surface rather than lift the load fully across the loading surface.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp et al. (2014/0369801) and Mitchell et al. (2017,0325445) as applied to claims, 12 – 13, and 15 – 18 above, and further in view of Akamatsu et al. (11,148,697). Beauchamp in view of Mitchell does not disclose the use of a mobile robot. In regard to claims 2 and 14, Akamatsu discloses a cart comprising a frame and a substructure (Fig. 1, items CA and CB), wherein the substructure and the frame collectively define a cavity for receiving a mobile robot (Figs. 1 and 2, item 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618